DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is in response to After Final filed August 22, 2022.

Response to Amendment
Claims 3, 5, 12, and 19 have been previously canceled.  
Claims 1, 2, 4, 6-11, 13-18, and 20 are pending and have been allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Please amend claims 1, 10 and 17 to read as follows:

A system for controlling execution of multiple co-dependent transactions in an electronic data transaction processing system, the system comprising:
one or more data structures configured to store data indicative of at least one other previously received but unsatisfied electronic data transaction request message;
a plurality of hardware matching processors configured to receive incoming electronic data transaction request messages and to transact a plurality of data items with the plurality of data items that match, as they are received, the incoming electronic data transaction request messages, for one of the plurality of data items based on a first set of transaction parameters, received over a data communication network with the at least one other previously received but unsatisfied electronic data transaction request message counter thereto stored in the one or more data structures, the one or more data structures stored in a first non-transitory memory associated with the plurality of data items coupled with the plurality of hardware matching processors, to at least partially satisfy one or both of the incoming electronic data transaction request messages or the at least one other previously received electronic data transaction request message, each particular hardware matching processor of the plurality of hardware matching processors coupled with and assigned to a particular data structure of the one or more data structures, each particular data structure associated with a different particular data item; and
a processor separate from the plurality of hardware matching processors and coupled with a second non-transitory memory and the plurality of hardware matching processors, the second non-transitory memory storing computer executable instructions that, when executed by the processor, implement:
an incoming order receiver including an interface coupled with the data communications network and configured to receive incoming electronic data transaction request messages from the data communications network and store the received incoming electronic data transaction request messages in a buffer memory coupled with the incoming order receiver prior to forwarding the received incoming electronic data transaction request messages to the particular hardware matching processor for the particular data structure of the data item of the received incoming electronic data transaction request message;
the incoming order receiver being further configured to receive, from the data communications network, a combined electronic data transaction request comprising a conditional execution instruction and a plurality of component electronic data transaction request messages, each for transaction of a different data item of the plurality of data items, the conditional execution instruction defining how each of the plurality of component electronic data transaction request messages are to be processed by the system;
a validation processor, coupled with the incoming order receiver and the plurality of hardware matching processors, configured to, instead of forwarding each of the plurality of component electronic data transaction request messages to the plurality of hardware matching processors, determine that each of the plurality of component electronic data transaction request messages may be matched with at least one other previously received but unsatisfied electronic data transaction request message counter thereto stored in the one or more data structures to satisfy the conditional execution instruction, the validation processor further configured to lock a subset of the one or more data structures, the subset of the one or more data structures associated with a particular data item related to at least one of the plurality of component electronic data transaction request messages to prevent modification of the stored previously received but unsatisfied electronic data transaction request messages by other subsequently received incoming electronic data transaction request messages while determining that the conditional execution instruction can be satisfied, wherein the lock of the subset of the one or more data structures comprises sending, by the validation processor, an instruction to each particular hardware matching processor of the plurality of hardware matching processors coupled with each of the subset of the one or more data structures to prohibit modification of each particular data structure of the subset of the one or more data structures coupled therewith which prevents each particular hardware matching processor coupled with each of the subset of the one or more data structures from processing subsequently received incoming electronic data transaction request messages from the data communications network,
wherein the validation processor is further operable to, subsequent to the lock of the subset of the one or more data structures, forward test messages for each of the plurality of component electronic data transaction request messages to a respective plurality of hardware matching processors to determine if each of the plurality of component electronic data transaction request messages may be fully satisfied by at least one previously received but unsatisfied electronic data transaction request message counter thereto stored in the subset of the one or more data structures, wherein the determination includes simultaneously checking the test messages, by the respective plurality of hardware matching processors, using parallel processing; and

an order forwarder, coupled with the first non-transitory memory, the validation processor, the incoming order receiver and the plurality of hardware matching processors, configured to, upon occurrence of the validation processor determining that the conditional execution instruction can be satisfied, forward each of the plurality of component electronic data transaction request messages to the plurality of hardware matching processors in accordance with the conditional execution instruction, and upon occurrence of the validation processor determining that the conditional execution instruction cannot be satisfied, reject the combined electronic data transaction request,
wherein the validation processor is further configured to unlock the subset of the one or more data structures stored in the first non-transitory memory, only subsequent to the forwarding or rejecting, to allow modification of any of the at least one other previously received but unsatisfied electronic data transaction request message counter thereto stored in the subset of the one or more data structures associated with the plurality of data items, wherein the unlock of the subset of the one or more data structures comprises sending, by the validation processor, an instruction to each particular hardware matching processor coupled with each of the subset of the one or more data structures to allow modification of the subset of the one or more data structures which enables each particular hardware matching processor coupled with each of the subset of the one or more data structures to process subsequently received incoming electronic data transaction request messages from the data communications network.

10.	A computer implemented method for controlling execution of multiple co-dependent transactions in an electronic data transaction processing system, the method comprising:
storing, by a processor separate from a plurality of hardware matching processors, in one or more data structures, data indicative of at least one other previously received but unsatisfied electronic data transaction request message, the one or more data structures stored in a first non-transitory memory associated with a plurality of data items coupled with the plurality of hardware matching processors, the plurality of hardware matching processors configured to receive incoming electronic request data transaction messages and to transact the plurality of data items associated therewith with the plurality of data items that match, as they are received, the incoming electronic data transaction request messages, for one of the plurality of data items based on a first set of transaction parameters, received over a data communication network with the at least one other previously received but unsatisfied electronic data transaction request message counter thereto stored in the one or more data structures, to at least partially satisfy one or both of the incoming electronic data transaction request messages or the at least one other previously received electronic data transaction request message, each particular hardware matching processor of the plurality of hardware matching processors coupled with and assigned to a particular data structure of the one or more data structures, each particular data structure associated with a different particular data item;

receiving, by the processor, a combined electronic data transaction request comprising a conditional execution instruction and a plurality of component electronic data transaction request messages, each for transaction of a different data item of the plurality of data items;
locking, by the processor, a subset of the one or more data structures, the subset of the one or more data structures associated with a particular data item related to at least one of the plurality of component electronic data transaction request messages to prevent modification, by other subsequently received incoming electronic data transaction request messages, of any of the at least one other previously received but unsatisfied electronic data transaction request message counter thereto stored in the one or more data structures stored in the first non-transitory memory associated with the plurality of data items, wherein the locking comprises sending, by the processor, an instruction to each particular hardware matching processor of the plurality of hardware matching processors coupled with each of the subset of the one or more data structures to prohibit modification of each particular data structure of the subset of the one or more data structures coupled therewith preventing each particular hardware matching processor coupled with each of the subset of the one or more data structures from processing subsequently received incoming electronic data transaction request messages from the data communications network;
validating, by the processor, instead of forwarding each of the plurality of component electronic data transaction request messages to the plurality of hardware matching processors, that each of the plurality of component electronic data transaction request messages may be matched with at least one other previously received but unsatisfied electronic data transaction request message counter thereto stored in the one or more data structures stored in the first non-transitory memory associated with the plurality of data items to satisfy the conditional execution instruction,
wherein the validating further comprises forwarding, subsequent to the locking of the subset of the one or more data structures, by the processor, test messages representing the plurality of component electronic data transaction request messages to the respective plurality of hardware matching processors to determine if there is a test match, wherein the determination includes simultaneously checking the test messages, by the respective plurality of hardware matching processors, using parallel processing;
forwarding, by the processor, upon occurrence of the processor validating to satisfy the conditional execution instruction, each of the plurality of component electronic data transaction request messages to the plurality of hardware matching processors such that the forwarded plurality of component electronic data transaction request messages are all executed by the plurality of hardware matching processors before other subsequently received incoming electronic data transaction request messages, and rejecting, upon occurrence of a validation processor not validating to satisfy the conditional execution instruction, the combined electronic data transaction request; and
unlocking, by the processor, the subset of the one or more data structures, only subsequent to the forwarding or rejecting, to allow modification of any of the at least one other previously received but unsatisfied electronic data transaction request message counter thereto stored in the subset of the one or more data structures associated with the plurality of data items, wherein the unlocking comprises sending, by the processor, an instruction to each particular hardware matching processor coupled with each of the subset of the one or more data structures to allow modification of the subset of the one or more data structures enabling each particular hardware matching processor coupled with each of the subset of the one or more data structures to process subsequently received incoming electronic data transaction request messages from the data communications network.

17.	A system for controlling execution of multiple co-dependent transactions in an electronic data transaction processing system, the system comprising:
means for storing in one or more data structures, data indicative of at least one other previously received but unsatisfied electronic data transaction request message, the one or more data structures stored in a first non-transitory memory associated with a plurality of data items coupled with a plurality of hardware matching processors, the plurality of hardware matching processors configured to receive incoming electronic request data transaction messages and to transact a plurality of data items associated therewith with the plurality of data items that match, as they are received, the incoming electronic data transaction request messages, for one of the plurality of data items based on a first set of transaction parameters, received over a data communication network with the at least one other previously received but unsatisfied electronic data transaction request message counter thereto stored in the one or more data structures, to at least partially satisfy one or both of the incoming electronic data transaction request messages or the at least one other previously received electronic data transaction request message, each particular hardware matching processor of the plurality of hardware matching processors coupled with and assigned to a particular data structure of the one or more data structures, each particular data structure associated with a different particular data item;
means for receiving incoming electronic data transaction request messages and storing the received incoming electronic data transaction request messages in a buffer memory prior to forwarding the received incoming electronic data transaction request messages to the particular hardware matching processor for the particular data structure of the data item of the received incoming electronic data transaction request message;
means for receiving a combined electronic data transaction request comprising a conditional execution instruction and a plurality of component electronic data transaction request messages, each for transaction of a different data item of the plurality of data items, the conditional execution instruction defining how each of the plurality of component electronic data transaction request messages are to be processed by the system;
means for, instead of forwarding each of the plurality of component electronic data transaction request messages to the plurality of hardware matching processors, determining that each of the plurality of component electronic data transaction request messages may be matched with at least one other previously received but unsatisfied electronic data transaction request message counter thereto stored in the one or more data structures stored in the non-transitory memory to satisfy the conditional execution instruction,
means for locking a subset of the one or more data structures, the subset of the one or more data structures associated with a particular data item related to at least one of the plurality of component electronic data transaction request messages to prevent modification, by other subsequently received incoming electronic data transaction request messages, of the stored previously received but unsatisfied electronic data transaction request messages while determining that the conditional execution instruction can be satisfied, wherein the locking of the subset of the one or more data structures comprises sending an instruction to each particular hardware matching processor of the plurality of hardware matching processors coupled with each of the subset of the one or more data structures to prohibit modification of each particular data structure of the subset of the one or more data structures coupled therewith preventing each particular hardware matching processor coupled with each of the subset of the one or more data structures from processing subsequently received incoming electronic data transaction request messages from the data communications network;
wherein the determining that each of the plurality of component electronic data transaction request messages may be matched further comprises forwarding, subsequent to the locking of the subset of the one or more data structures, test messages representing the plurality of component electronic data transaction request messages to the respective plurality of hardware matching processors to determine if there is a test match and checking the test messages, by the respective plurality of hardware matching processors, using parallel processing;
means for forwarding each of the plurality of component electronic data transaction request messages to the plurality of hardware matching processors upon the determination that the conditional execution instruction can be satisfied;
means for rejecting the combined electronic data transaction request upon the determination, that the conditional execution instruction cannot be satisfied; and
means for unlocking the subset of the one or more data structures, only subsequent to the forwarding or rejecting, to allow modification of any of the at least one other previously received but unsatisfied electronic data transaction request message counter thereto stored in the subset of the one or more data structures stored in the non-transitory memory associated with the plurality of data items, wherein the unlocking of the subset of the one or more data structures comprises sending an instruction to each particular hardware matching processor coupled with each of the subset of the one or more data structures to allow modification of the subset of the one or more data structures enabling each particular hardware matching processor coupled with each of the subset of the one or more data structures to process subsequently received incoming electronic data transaction request messages from the data communications network.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The claimed invention pertains to a system and method for executing co-dependent transactions.  Hardware matching processors receive incoming transaction messages (e.g. trade orders) over a communication network, where a previously received unsatisfied counter transaction message is stored in a data structure (e.g. order book).  A processor receives a combined data transaction request comprising a conditional execution instruction.  A subset of one or more data structures is locked to prevent modification of the unsatisfied transaction, preventing the matching processors from processing a subsequently received transaction message.  The processor validates that each of the component transaction messages may be matched with at least one other of the unsatisfied transaction messages.  Subsequent to locking, test messages representing the component transaction messages are simultaneously forwarded to the hardware matching processors, to determine if there is a test match, using parallel processing.  Upon validating to satisfy the conditional executing instruction, the transaction messages are forwarded for execution before other incoming messages are received.  The data structures are unlocked subsequent to either forwarding or rejection of the transaction message to allow for modification of at least one unsatisfied transaction message.
Based on prior art search results, the prior art deemed closest to the allowed claims is Pub. No. US 2013/0218747 to Abrams.  Abrams teaches spread orders (co-dependent) transactions, locks for order books (data structures), and determine combination of bid/offers (messages) that may satisfy the spread order.  However, Abrams fails to teach or render obvious to one of ordinary skill in the art validation, matching, and parallel processors, and validating using a test message as claimed.
Regarding 35 USC §101:  The claims recite abstract elements under certain methods of organizing human activity.  However, the claims also recite forwarding, subsequent to locking data structures, test messages and simultaneously checking the test messages to determine if there is a test match, using parallel processing.  Applicant’s disclosure teaches using parallel processing for simultaneously processing saves time and operates efficiently (para. [00110]).  Therefore, this provides a practical application of reduced time and improved efficiency.  This also provides significantly more than just processing data on a computer but a specific structure for improved operation performance (e.g. Fig. 4, ref. 440 and 450),.
Dependent claims 2, 4, 6-9, 11, 13-16, 18, and 20 are allowed for reasons indicated above for their respective independent claims 1, 10, and 17.
The Examiner incorporates by references Applicant’s Remarks filed August 22, 2022, pp. 13-45, as further reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BARTLEY whose telephone number is (571)272-5230. The examiner can normally be reached Mon-Fri: 7:30 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH BARTLEY/Primary Examiner, Art Unit 3693